Citation Nr: 1310992	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1992 to April 1994.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's service-connection claim for a low back condition.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.  The claim was subsequently transferred to the jurisdiction of the RO in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  He was previously scheduled to appear at a videoconference hearing with a Veterans Law Judge in September 2012, but was unable to attend due to work obligations out of state.  VA rescheduled his hearing to take place on March 13, 2013 before the undersigned at its offices in San Antonio, Texas.  

Two days prior to this rescheduled hearing, the Veteran contacted VA and requested that his hearing be rescheduled for a second time.  He explained that he again was out of state for work with Hurricane Sandy relief victims, and was unable to take time off.  He specified that he would be back in San Antonio in five months.  See the Veteran's March 11, 2013 letter.

Under 38 C.F.R. § 20.704(c), requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office that signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative give notice that the contingency which gave rise to the request for postponement has been removed.  38 C.F.R. § 20.704(c) (2012).

Although the Veteran submitted his request to reschedule his videoconference hearing within two weeks of the March 2013 hearing date, based on the Veteran's written explanation as to why he was unavailable for the scheduled hearing and his expressed willingness to report to a videoconference hearing upon return from employment out of state in five months, the Board finds that the Veteran has submitted good cause to have his hearing rescheduled.  A hearing before a Veterans Law Judge via videoconferencing equipment must be scheduled at the RO level.  Accordingly, a remand is required. 

The case is REMANDED for the following action:

Schedule the Veteran for a BVA videoconference hearing at VA's offices in San Antonio, Texas.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


